DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 06/23/2022 details claims 1 and 17 as amended, claims 2-16 as cancelled, claim 18 as withdrawn, and claims 19-20 as added.  Therefore, claims 1, 17, and 19-20 are pending examination.
	The amendment removes “determining unit” from the claims.  As such, the previously indicated Drawing Objection is obviated.
	The amendment cancels claims 8 and 9.  As such, the previously indicated objections to the same are obviated. Also, the previously indicated grounds of rejection of the same under 35 USC 112 (b) is obviated.
	The amendment removes “driving mechanism” and “determining unit” from the claims.  As such, the previously indicated interpretation under 35 USC 112 (f) is withdrawn.
	The amendment is sufficient in overcoming the previously indicated prior art rejections.
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2022 was filed after the mailing date of the Non-Final Office Action on 04/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:  The preamble of claim 20 recites “The control device for resistance welding control system” and is indicated as depending from claim 1. However, the preamble of claim 1 is “A resistance welding control system.” Conversely, the preamble of claim 17 is “A control device for a resistance welding control system,” which mirrors that of claim 20.  Claim 20 is understood as being intended to depend from claim 17, rather than claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite that the control device is configured to “count, in response, to a determination that the predetermined variation has occurred, a number of times that the determination is made since a start of the electricity passed between the first and second electrodes and stop the electricity when i) the number of times that the determination is made reaches a predetermined value or ii) a predetermined time has elapsed after the number of times that the determination is made reaches the predetermined value, the predetermined value is an integer greater than or equal to one,” which is not supported in the originally filed specification.
In the remarks filed 06/23/2022, Applicant indicates that support for the amendments can be found in paragraphs 0017, 0043-0045, 0050-0053 and in Figures 1, 5A, 5B, 6B, and 6C of the specification as published.
Figure 1 is a schematic illustration of a control system in which controller 20 is shown inoperative communication with motor 16, encoder 18, and electrodes 12 and 14.
Figures 5A and 5B are diagrams “illustrating an example of a correlation between the temperature-dependent physical property values of steel and an electrode displacement, e.g., a position of an electrode or a distance from one of the electrodes to the other” (para. 0013)
Figures 6B and 6C are diagrams “illustrating examples of electrode displacements obtained in respective cases where a duration for which electricity is passed between the electrodes is varied for comparison” (para. 0014).
None of the above Figures provide support for the claimed function of the control device indicated above.
With respect to the written description, paragraph 0017 states, generally, details the functionality of the electrodes 12 and 14.  Paragraph 0017 makes no mention of the control device or its functionality. Paragraphs 0043-0045 details for the mode of electrode displacement during welding; i.e., the temperature and/or volume change of the workpieces which causes the electrode displacement to increase or decrease.

    PNG
    media_image1.png
    625
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    761
    561
    media_image2.png
    Greyscale


Paragraph 0050 details Step S16 in Figure 2 (shown above), while paragraph 0051 details Step S6 in Figure 3 (shown above).
Paragraph 0052 details the appearance of feature point Z (shown in Figure 6b) and paragraph 0053 discloses that the workpieces may be dissimilar; i.e., aluminum and steel.
None of the above citations provide support for the claimed function of the control device indicated above.
Furthermore, terms “count” or “counting” do not appear anywhere in the specification.  That is, nowhere in the specification is it disclosed that the control device counts a number of times that the determination is made, as claimed, nor that the control device stops the electricity “ when i) the number of times that the determination is made reaches a predetermined value or ii) a predetermined time has elapsed after the number of times that the determination is made reaches the predetermined value, the predetermined value is an integer greater than or equal to one.” 
Conversely, for instance, Figure 2 indicates that Step S17 (stopping electricity) occurs on the basis (Y command) of Step S16, which is disclosed in paragraph 0026 as the controller 20 “determine whether a predetermined feature, i.e., a feature point, set in advance has appeared.” Similarly, with reference to Figure 3, stopping electricity (Step S8) occurs based on Step S6 (appearance of predetermined feature point) and on Step S7 (estimate temperature of welding portion), where paragraph 0036 discloses that “the controller 20 may determine whether a predetermined feature, i.e., a feature point, set in advance has appeared.” The specification does not provide support for the control device counting any value or variable, let alone, the number of times that a determination is made, as recited in the claim.  Furthermore, the specification does not provide support for the control device stopping electricity as claimed or that the predetermined value “is an integer greater than or equal to one.”
Accordingly, the control device being configured to “count, in response, to a determination that the predetermined variation has occurred, a number of times that the determination is made since a start of the electricity passed between the first and second electrodes and stop the electricity when i) the number of times that the determination is made reaches a predetermined value or ii) a predetermined time has elapsed after the number of times that the determination is made reaches the predetermined value, the predetermined value is an integer greater than or equal to one,” adds limitations that were not originally disclosed and, therefore, is considered new matter.  
Claim 17 recites substantially the same limitations as detailed above.  Accordingly, claim 17 stands rejected for the same reasons.
Claims 19 and 20 recite that the “predetermined value is three,” which, for the same reasons above, lacks sufficient support in the specification and is considered new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano (U.S. Patent 6118095).
Regarding claim 1, Nagano teaches a resistance welding control system (1:5-13; “The present invention relates to a control device for a resistance welder wherein, in a resistance spot welder in which an operation of pressurizing an electrode is conducted by an electric servo motor. An amount of thermal expansion of a welded part due to production of a weld nugget is detected by reading an encoder which is incorporated in the servo motor, thereby ensuring the welding quality or judging the welding quality.”) comprising: 

    PNG
    media_image3.png
    436
    388
    media_image3.png
    Greyscale

Figure 1

a pair of electrodes (movable electrode 3 and stationary electrode 5) that oppose each other (Figure 1), at least a first electrode, of the pair of electrodes, being configured to move relative to a second electrode of the pair of electrodes (2:43-46) in an approaching-separating direction (indicated by the above annotated arrow) (See also Figure 2 showing the electrodes in contact with the workpiece); 
a motor (servo motor 2) configured to drive at least the first electrode in the approaching-separating direction (2:43-46); and 

    PNG
    media_image4.png
    439
    700
    media_image4.png
    Greyscale

Figure 3

a control device (taken as the circuit including control unit 9, firing circuit 10, storage unit 13, welding result judgement 11, etc.) configured to: 
pass electricity between the first and second electrodes while controlling the motor to cause a predetermined welding pressure to be applied by the first and second electrodes to a member to be welded (2:44-53; “A workpiece is pressed between the electrodes, and a welding current is supplied to the workpiece, thereby conducting a welding operation. The reference numeral 2 denotes a servo motor. The operations of pressurizing and releasing the electrodes are controlled by means of the servo motor. The reference numeral 9 denotes a control unit for the whole of the device, 10 denotes a firing circuit which turns on or off a welding transformer 6, and 6 denotes the welding transformer which supplies a current to a welded part.”);

    PNG
    media_image5.png
    269
    535
    media_image5.png
    Greyscale

detect distance from the first electrode to the second electrode (displacement of electrode; Fig. 5) in the approaching-separating direction (2:1-10; “the amount of displacement of a movable electrode is detected by means of a signal of an encode in a servo motor, in place of a position sensor which is disposed in the vicinity of an electrode. The encoder is physically used also in a servo control. However, the amount of displacement of the movable electrode is calculated independently of the servo control. Since the encoder is disposed in a place which is remote from the electrodes, there arises no problem of a damage due to splashes or mechanical interference.”) (3:24-27; “ A servo motor is characterized in that its current location (position, speed, and the like) can be correctly known. In order to realize the characteristics, a servo motor is provided with an encoder.”) while electricity is being passed between the first and second electrodes (Figure 4A; detecting displacement occurs while current is supplied) (With respect to Fig. 4A, a pressurizing force is applied to the workpiece W and current is supplied, starting a welding operation.  “As the heating of the welded part advances and a weld nugget grows, the thermal expansion of the welded part proceeds.” 3:40-49) (“The thermal expansion produces a force which forcedly pushes the movable electrode 3 in the thickness direction as indicated by the arrow of FIG. 2. As a result, the movable electrode 3 is moved, and the ball screw is reversely rotated, thereby causing the amount of reverse rotation to appear in the signal of the encoder 8.” 3:51-55) (“This amount is detected every moment as the amount of movement of the electrode due to the thermal expansion amount e. When the amount of reverse rotation reaches the preset reference value, it is judged that a weld nugget of a predetermined welding strength is obtained, and the current supply is stopped.” 3:57-62); 
determine, while the electricity is being passed between the first and second electrodes, whether predetermined variation has occurred in the distance from the first electrode to the second electrode, the predetermined variation indicating that the distance from the first electrode to the second electrode varies from an increase to a decrease  (3:3-11; “The first control is conducted for judging a welding result during a welding process. The amount of displacement due to thermal expansion during welding is detected by reading an encoder of the servo motor. The detection result is compared with data of a reference value setting unit 12 which stores a preset amount of displacement. If the amount of displacement is larger than the preset one, the current supply is controlled via the control unit so as to be immediately stopped.”) (“The thermal expansion produces a force which forcedly pushes the movable electrode 3 in the thickness direction as indicated by the arrow of FIG. 2. As a result, the movable electrode 3 is moved, and the ball screw is reversely rotated, thereby causing the amount of reverse rotation to appear in the signal of the encoder 8.” 3:51-55) (“This amount is detected every moment as the amount of movement of the electrode due to the thermal expansion amount e. When the amount of reverse rotation reaches the preset reference value, it is judged that a weld nugget of a predetermined welding strength is obtained, and the current supply is stopped.” 3:57-62) [Here, the “distance from the first electrode to the second electrode varies from an increase to a decrease” is interpreted to refer to the variation that occurs between the opposing electrodes as a result of the thermal expansion of the workpiece during welding. The thermal expansion increasing or decreasing is predicated upon the specific material properties of the workpiece.  See MPEP 2115];

    PNG
    media_image6.png
    378
    503
    media_image6.png
    Greyscale

count, in response to a determination that the predetermined variation has occurred, a number of times that the determination is made since a start of the electricity passed between the first and second electrodes (“The thermal expansion produces a force which forcedly pushes the movable electrode 3 in the thickness direction as indicated by the arrow of FIG. 2. As a result, the movable electrode 3 is moved, and the ball screw is reversely rotated, thereby causing the amount of reverse rotation to appear in the signal of the encoder 8.” 3:51-55) (“This amount is detected every moment as the amount of movement of the electrode due to the thermal expansion amount e. When the amount of reverse rotation reaches the preset reference value, it is judged that a weld nugget of a predetermined welding strength is obtained, and the current supply is stopped.” 3:57-62) (see also claim 5; “a circuit which reads the encoder of the servo motor to detect, every moment during welding, a distance moved by the electrode due to thermal expansion of a welded part…”) [The circuit detecting at every moment during welding and then comparing the detected values against the preset value implies that the determination is made at least once]; and 
stop the electricity passed between the first and second electrodes when i) the number of times that the determination is made reaches a predetermined value (3:3-11; “The first control is conducted for judging a welding result during a welding process. The amount of displacement due to thermal expansion during welding is detected by reading an encoder of the servo motor. The detection result is compared with data of a reference value setting unit 12 which stores a preset amount of displacement. If the amount of displacement is larger than the preset one, the current supply is controlled via the control unit so as to be immediately stopped.”) [The circuit detecting at every moment during welding and then comparing the detected values against the preset value implies that the determination is made at least once.  The control circuit stopping electricity when the detected displacement is larger than the preset displacement implies that the current is stopped when the number of times the determination is made reaches at least once] or ii) a predetermined time has elapsed after the number of times that the determination is made reaches the predetermined value, the predetermined value is an integer greater than or equal to one.
	Claim 17 recites substantially the same claimed limitations as recited in claim 1 and is rejected for substantially the same reasons as detailed above.
	Regarding claims 19-20, Nagano, as applied in claim 1, teaches each claimed limitation.  Nagano does not specifically stated that the member to be welded (Fig. 2, welded part) is steel.  However, MPEP 2115 states that the “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” Accordingly, the member to be welded being steel is not being given patentable weight.

    PNG
    media_image6.png
    378
    503
    media_image6.png
    Greyscale

	Further, Nagano teaches the predetermined value being three (The detecting and determining steps, shown above, operate on a loop until the detected displacement is greater than or equal to the preset value. Since the displacement is detected every moment during welding, it follows that the determining whether the detected value is greater than or equal to the preset value occurs in turn. Therefore, number of times the determination step occurs is capable of being three without imparting, or otherwise requiring, modification to the control device of Nagano). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761